DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 12-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lindell et al. (US 6,005,455) of record in view of Niiranen (US 2017/0084977) of record.
Lindell (e.g. Figs. 1-5) teaches coaxial filter including: a housing forming a receiving space having a trough (e.g. 30) formed by a unitary half housing/base (e.g. 310) having front and sidewalls which is capable of being cast, extruded, or milled since it is a unitary piece of metal and only the final product structural details are patentable in an apparatus claim; a further cover (e.g. 320) forming another trough having unitary/integral front and sidewalls; a resonator 
 However, Lindell does not explicitly teach the bridge is divided into connecting sections with some sections being offset from each other and different distances from the sidewalls that are parallel to the bridge sections and thus the resonator conductors extend from the bridge sections at different lengths (Claim 1, 11), or that the screw has threads that penetrate the pedestal (Claim 6).
Niiranen (e.g. Fig. 1 and Fig. 7) teaches bridging sections (e.g. 120, 122, 124) that are offset from each other parallel to side walls such that the resonator conductors extend from the bridge section points at different lengths (i.e. the lengths of the resonator conductors from the coupling bridge sections to their open ends are different between some of the resonators).

Also, it would have been considered obvious to one of ordinary skill in the art to have modified the screw penetrating the pedestal of Lindell, to have included threads because screw threads are well-known for providing the advantageous benefit of a attaching such that two elements can be brought together in a fixed position which is the purpose of the generic non-specific screw in Lindell.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 are persuasive and a new ground(s) of rejection is made in view of Niiranen as detailed above.

Allowable Subject Matter
Claim 7 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843